ORDER
This case came before the court for oral argument January 27, 1994, pursuant to an order that had directed the defendant to appear and show cause why the issues raised in his appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. The record discloses that evidence presented on behalf of the state was reasonably satisfactory in establishing that the defendant had violated his probation by committing an assault upon Lisa Martineau.
Consequently, the defendant’s appeal is denied and dismissed. The finding of violation is affirmed.